Exhibit 99.1 YAMANA GOLD PROVIDES NOTICE OF FOURTH QUARTER 2 TORONTO, ONTARIO, January 14, 2013 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced that its fourth quarter 2012 results will be released after market close on February 20, 2013 followed by a conference call and webcast on February 21, 2013 at 11:00 a.m. ET. Q4 Conference Call Information: Toll Free (North America): 1-800-355-4959 Toronto Local and International: 416-695-6616 Q4 Conference Call REPLAY: Toll Free Replay Call (North America):
